         Case 1:18-cv-02412-JEB Document 8 Filed 11/08/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 FRIENDS OF ANIMALS                                 Case No. 1:18-CV-02412-JEB
 777 Post Road, Suite 205
 Darien, CT 06820

              Plaintiff,
 v.                                                 NOTICE OF VOLUNTARY
                                                    DISMISSAL WITHOUT PREJUDICE
 AMANDA MCADAMS,                                    (Fed. R. Civ. P. 41(a)(1)(A)(i))
 Forest Supervisor,
 Modoc National Forest,
 225 West 8th Street
 Alturas, CA 96101; and
 THE UNITED STATES FOREST SERVICE,
 an agency of the United States
 1400 Independence Ave, SW
 Washington, D.C. 20250

              Defendants.



      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Friends of

Animals hereby dismisses the above captained case without prejudice.

Dated: November 8, 2018                          Respectfully submitted,

                                                 /s/ Michael Ray Harris
                                                 Michael Ray Harris (DC Bar # CO0049)
                                                 Director, Wildlife Law Program
                                                 Friends of Animals
                                                 Western Region Office
                                                 7500 E. Arapahoe Road, Suite 385
                                                 Centennial, CO 80112
                                                 (720) 949-7791
                                                 michaelharris@friendsofanimals.org

                                                 Attorney for Plaintiff




                                             1

Notice of Voluntary Dismissal
